The opinion of the court was delivered by
Kingman, C. J.:
Richards was the secretary of the Missouri River Railroad Company from its organization till the road was completed and the cars were running. His services began on the 31st of January, 1865, and ended on the 11th of August, 1866, a period of about eighteen and one-half months. During all this time he was also a director in the company. He brought his suit against plaintiff in error to recover for his services as secretary at $2,500 per annum, and for moneys paid out for the company amounting to $44.15. A trial was had, and a verdict for $1,424.15 was returned, upon which judgment was entered. Yarious exceptions were taken during the trial as to the admission and exclusion of testimony, and as to the instructions given and refused. These will be considered in their order.
' ue cí serví *1072. Evidence; cross-examinatLon. *106Richards as a witness for himself, having testified that he acted as secretary for the time claimed, and having produced the books kept by him during that time for the plaintiff in error, and stated that his services to the company as secretary were worth $2,500 per annum, was asked on cross-examination this question: “What would it have been worth for a clerk to do all the writing done by you in that book? ” Upon objection made, this question was ruled out. It is obvious that an answer to the question would throw no light on the main question on which it touched. The mere clerical labor of writing a score or two of pages would be no criterion of the value of the services rendered in attending the meetings of the board, waiting upon their *107deliberations, and exercising the skill necessary to reduce the results of their action to proper form, and under the responsibility attaching to an officer having the care of the proceedings of a corporation dealing in such large matters. As well might a lawyer who had testified to the value of his services in preparing a paper on a difficult and delicate point be asked what it would be worth for a clerk to do all the wilting of that paper. By such evidence the jury would be liable to be misled from the true point to be by them determined. The witness had given no testimony as to the value of reducing the proceedings of the board to writing. It was but one of the many duties which he had discharged as .secretary, according to the testimony. In the latitude permitted on cross-examination such questions are frequently allowed; and the -*■ 7 extent to which they are permitted must depend .ox x in a great measure upon the discretion of the court in each particular case. We can perceive no benefit that it would have been to the plaintiff in error to have had an answer to the question, even if the answer had been that it was worth but one dollar for a clerk to do the writing in the book. The keeping the record in the book was but a small item in the duties he had to perform, and the clerical part but a slight part of the value of his services in making the record. Still we think in the latitude allowed in cross-examination the question ought to have been answered, but cannot reverse a case for an error that could have had no influence in determin- • ing the real questions in issue. A similar question was asked Chamberlain and not permitted to be answered, and the same reasons apply to that question.
„ competency; The next objection is that the witness Chamberlain was allowed to answer this question: “What were the services of the secretary of the defendant worth during the time these services were rendered?” The ground of the objection is, that the witness had not shown himself competent to testify on that snbiect. He had already testified that he knew what labor the plaintiff had performed for the company as secretary; what portion of his *108time lie was employed therein; that he (witness) was a merchant doing business in Leavenworth, and part of the time was partner of the plaintiff that he knew what salaries were usually paid for such services in the east, but did not know of any similar position in Leavenworth or vicinity. "We think he had shown enough to the court to authorize the question to be answered. “ It was more in the nature of a fact, than of an opinion, although it belongs to that class of facts not capable of demonstrable certainty.3’ Anson v. Dwight, 18 Iowa, 244. In a new and rapidly growing country, new enterprises call for services not before known in the vicinity, and therefore one must go of necessity elsewhere for criteria of their value; and if none such can be found, the testimony of those conversant with similar kinds of services here must be admitted. The witness was. qualified under either reason.
4. implied contracts. The evidence showed that the by-laws of the company had provided that the officers should receive such compensation for their services as the board of directors should fix and allow, and the board had not fixed or allowed any salary or compensation whatever. It appears, however, that after he ceased to be secretary, the president had refused to pay anything. It further appears that all the time that Richards was secretary, he was also a director. At the proper time the defendant asked a series instructions, most of which were refused. Under vaiq011s forms the instructions refused contained these propositions: l.-That to entitle the plaintiff to recover lie must prove that the board of directors of the Railroad Company fixed a salary for the secretary under the by-laws. 2.-That such salary must be so fixed, or plaintiff, before suit brought, must have demanded of such board'that his salary be fixed by them. 3.-That the plaintiff cannot recover for money paid out until he has shown that it was so paid by the direction of the board of directors. No one of these propositions contained in the instructions refused is the law. The very formation of the bylaw by its terms indicated that some compensation was to be fixed and allowed to the officers. The neglect to do so could not be a bar to the recovery for such services. Had the board *109made some allowance, however inadequate, it would probably have precluded the secretary from obtaining more than was allowed, at least for such time as he might serve after the salary was so fixed. The plaintiff below rendered certain services for which the plaintiff in error stipulated he should have such compensation as it, through its agents, should fix and allow. It cannot now escape its obligation by refusing to fix any sum. Nor does it devolve on the person rendering the service to demand that plaintiff in error shall perform a duty, which the laws of its own existence require should be done. Much less does it lie in the mouth of the plaintiff in error to say, “You cannot recover what is due you from us till you ask us to perform certain duties, with which you have nothing to do, and over which you have no control.” Nor is the third proposition entitled to any more consideration. As secretary the plaintiff paid out for books, stationery, postage, telegraphing, etc., $44.15, necessary expenses incurred for the company in the performance of his duties as secretary. The company has had the benefit of this expenditure, and in good faith ought to refund it. Nor is there any principle of law that would prevent a recovery of it. A. & A. on Corp., §§ 237, 241, and authorities referred to.
The court instructed the jury that “the plaintiff could not recover for the services rendered under and to the first organization;” and that “if the services rendered for the defendant were performed by the plaintiff with the understanding that no compensation was to be paid therefor, he could not recover.” The court also gave the following instruction:
“ 2d. That it was the duty of the defendant to fix by its directors a reasonable amount to be paid to plaintiff for his services as secretary, and having failed to do so, the plaintiff is entitled to recover therefor such amount as the evidence'shows him entitled to.”
The objection urged to this last instruction is, that the jury are peremptorily directed.to find a verdict for the plaintiff; and this would have much forqe did not the previous instructions modify it. If the services were rendered with an understanding that they were gratuitous, then there could be no recovery. *110If there is no such understanding, and one renders valuable services for another, the law implies a promise to pay, and the right to recover therefor is a matter of law; and this is what the jury were told. Taking the instructions together, and the jury had first to decide whether the plaintiff was entitled to anything. If there was not an understanding that he was to work for nothing, then he was entitled to recover. If this is not a pure question of law, it would be difficult to conceive of one. The error of the counsel has arisen from considering one instruction alone. If, as the counsel claim, the services-were voluntary, and sought by Eichards for the laudable purpose of serving himself and the community in which he lived, then, by the law as laid down, there could be no recovery; and it was the peculiar province of the jury to determine that question. There was much evidence to support the verdict on this point. The by-law indicates plainly enough that some compensation was to be paid to the officer. The simple fact that the by-law fixed the means of determining how much should be paid shows that something was contemplated. The fact that the president promised to pay showed that Eichards never considered that he was to work for nothing. There was then that general knowledge that the jury are presumed to possess of those motives that actuate the conduct of men where the motives are of such general application as to become almost universal, and that is, a settled indisposition to work for nothing, to make special sacrifices of individual interest to accomplish an object for the general good. We think the jury were fully authorized to come to the conclusion that there was no understanding that the work was to be done for nothing.
5 jury may “S|eneraí knowledge.” A part of the charge to which objection is made is this: “ The jury can take into consideration their own general knowledge in assessing plaintiff’s damages.” The jury are always A a case, as we understand the law, to use the knowledge ail<^ experience they are supposed to possess in common with the generality of mankind in making up a verdict. As we understand it, this instruction goes no farther than this. On questions of damages, the exercise of *111this power is frequently one of the means of coming to a conclusion. "Where witnesses are supposed to have a peculiar skill and judgment, upon a particular subject their opinions as to the amount of-damages, are sometimes allowed to go to a jury for the purpose of supplying the supposed want of experience and knowledge of the jury. Where such witnesses are not produced, the jury must use their own judgment. We do not know of a single decision against this doctrine. It is not the knowledge that the jury have of this particular case that they are permitted by the court to apply, but that general knowledge they ha7e in common with the rest of mankind. See 1 Greenl. on-Ev., § 364, note, and authorities referred to. Chicago v. Mayor, 18 Ill., 360; State v. Barrow, 37 Vt., 62, where the court held that a jury might take into consideration their general knowledge that ale was an intoxicating liquor; Parker v. Boston, 15 Pickering, 209; Murdock v. Sumner, 22 Pick., 158. “That general knowledge that any man can bring to the subject a juror may use, but if he has any particular knowledge on the trade he must be sworn.” 32 E. C. L., 670. The instruction under consideration goes no further.
A single question remains. It is insisted that a new trial should have been granted because the verdict was excessive. On this point we shall not review the evidence. The verdict seems large for the services shown, but it is abundantly sustained by the evidence, and the jury were authorized to consider the responsibility as well as the skill and labor bestowed by the plaintiff as secretary; and while we think the allowance liberal, we cannot see that it was not authorized, and we therefore cannot say that it was influenced by passion or prejudice, and cannot set it aside. The judgment is affirmed.
Yalentine, J., concurring.
Brewer, J., not sitting.